TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00255-CR






Ex parte James Nunes







FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
NO. 612793, HONORABLE MIKE DENTON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
James Nunes seeks to appeal from an order denying relief in a habeas corpus
proceeding.  See Tex. Code Crim. Proc. Ann. art. 11.072 (West 2005).  The trial court’s order was
signed and entered on March 15, 2005.  The deadline for perfecting appeal was therefore April 14. 
Tex. R. App. P. 26.2(a)(1).  Nunes filed his notice of appeal on April 29, 2005.  Although the notice
of appeal was filed within the fifteen-day grace period, Nunes did not file a motion for extension of
time.  See id. rule 26.3.  Under the circumstances, we lack jurisdiction to dispose of the purported
appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.
1996).
 

The appeal is dismissed.
 
 
                                                __________________________________________
                                                Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   May 20, 2005
Do Not Publish